     Case 1:19-cv-00226-DAD-BAM Document 59 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RICHARD A. EVANS,                                   Case No. 1:19-cv-00226-DAD-BAM (PC)
12                        Plaintiff,                      ORDER DENYING MOTION FOR STAY AS
                                                          MOOT
13            v.
                                                          (ECF No. 58)
14    SHERMAN, et al.,
15                        Defendants.
16

17           Plaintiff Richard A. Evans (“Plaintiff”) is a state prisoner appearing pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           On April 21, 2020, the Court screened Plaintiff’s first amended complaint and issued

20   findings and recommendations that this action be dismissed based on Plaintiff’s failure to state a

21   claim upon which relief may be granted. (ECF No. 50.) Following an extension of time, Plaintiff

22   filed objections to the findings and recommendations on June 17, 2020. (ECF No. 57.) The

23   findings and recommendations, as well as Plaintiff’s objections, are pending before the District

24   Judge assigned to this action.

25           Currently before the Court is Plaintiff’s motion for stay of active cases, filed December 2,

26   2020. (ECF No. 58.) It appears Plaintiff has filed this motion in approximately twenty (20) cases

27   he has pending before this Court and the U.S. Court of Appeals for the Ninth Circuit. Specific to

28   the instant action, Plaintiff states that the law library at his institution has had closure issues since
                                                          1
     Case 1:19-cv-00226-DAD-BAM Document 59 Filed 12/07/20 Page 2 of 2


 1   January 1, 2020, resulting in a denial of Plaintiff’s access to court. The other allegations in the

 2   motion do not appear to be related to this case. For the reasons specified in the motion, Plaintiff

 3   requests a stay of all of his listed cases. Plaintiff appears to request that his cases be stayed until

 4   he is released from CDCR custody. (Id.)

 5           As noted above, the undersigned has issued findings and recommendations that this action

 6   be dismissed for failure to state a claim, which are currently pending before the District Judge for

 7   review. As Plaintiff has already filed objections to those findings and recommendations, there are

 8   no other pending deadlines in this action. As such, a stay of this action is unnecessary.

 9           Accordingly, Plaintiff’s motion for stay of this action, (ECF No. 58), is HEREBY

10   DENIED as moot.

11
     IT IS SO ORDERED.
12

13       Dated:    December 4, 2020                              /s/ Barbara    A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
